DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2022 has been entered.
Status of the claims
Claims 2-4 and 7 have been cancelled.
Claims 1, 5 and 8-18 are presented for examination on the merits.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7 and 9-18 stand rejected under 35 U.S.C. 103 as being unpatentable over KR-10-2013-0035325 (hereinafter “’325”) [cited by Applicant in IDS filed 5/21/20] and Magnani et al. (2016) and Sur et al. (2001).
	A method for treating skin damage caused by fine dust, comprising the step of administering an effective amount of a tea plant root extract to a subject in need thereof is claimed.
KR-10-2013-0035325 (hereinafter “’325”) discloses an external use skin composition containing saponin in an amount from 0.1 to 50% derived by aqueous methanolic extract from the roots of Camellia sinensis, and indicates that the composition has effects of preventing skin aging, improving skin moisture retention, anti-barrier function, anti-inflammation, and whitening and alleviating atopic skin (see claims 1-20).
Magnani et al. (2016) beneficially disclose the ability of particulate matter (PM) promoting skin tissue damage. The study analyzed the effect of concentrated ambient particles (CAPs) in a reconstructed human epidermis (RHE) model. RHE tissues were exposed to 25 or 100 mg/ml CAPs for 24 or 48 h. Data showed that RHE seems to be more susceptible to CAPs-induced toxicity after 48 h exposure than after 24 h. We found a local reactive O2 species (ROS) production increase generated from metals present on the particle, which contributes to lipids oxidation. Furthermore, as a consequence of altered redox status, NFκB nucleus translocation was increased upon CAPs exposure, as well as cyclooxygenase 2 and cytochrome P450 levels, which may be involved in the inflammatory response initiated by PM. CAPs also triggered an apoptotic process in skin. These findings contribute to the understanding of the cutaneous pathophysiological mechanisms initiated by CAPs exposure, where oxidative stress and inflammation may play predominant roles.
	Sur et al. (2001) beneficially teach that saponins isolated from tea root extract (TRE) showed antiinflammatory and in vitro antioxidant activity. TRE extract was obtained by sequential extraction with methanol, ethyl acetate and butanol.
	It would have been obvious to administer tea root extract containing bioactive saponins to skin for its known anti-inflammatory properties to skin damaged by fine dust particles, which is mediated by reactive oxygen species and inflammation. As Applicant points out in the instant specification, fine dust causes skin cell damage, which induces inflammation and further aggravates the skin cell damage. This vicious cycle of skin cell damage can be treated10 with a tea plant root extract and, as a result, the skin condition can be improved. 
In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
In reference to the effects the application of the tea root extract would have on expression of particular genes, such effect are a consequence of the single positively recited step of the claimed method. That is—application of tea root extract. Such an intended result of a process step does not effectively limit the claimed method (see e.g., Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) (“clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”).
The adjustment of particular conventional working conditions (e.g.,  determining an appropriate daily dose thereof and/or employing one or more commonly-employed extraction techniques, such as employing extraction solvents of similar polarity to obtain similar components) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ tea root extract differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's amendments/arguments filed with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive.
The claims have been amended to recite the limitation: “wherein the tea plant root extract is an extract of anhydrous or hydrated ethanol”. The meaning of anhydrous ethanol is taken as meaning absolute ethanol of at least 99.5% purity, while hydrated ethanol is interpreted as meaning ethanol combined with any amount of water. While, Applicant’s assertion that the cited references do not employ ethanol as an extraction solvent, simply changing one alcohol (methanol) to another common alcohol (ethanol) with similar polarity would be well within the purview of the skilled practitioner, since alcohols of similar polarity would be expected to result in extraction of similar compounds, such as saponins. Indeed, substitution of ethanol would make sense if the end use is for internal consumption. 
Applicant’s invention is predicated on an unexpected result, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients and the constituent composition of botanical extracts with depend on their method of extraction, specifically the extraction solvent used. That is – the constituent composition of a tea root extract obtained with 100% ethanol as an extraction solvent with differ considerably from one obtained with an extraction solvent of 0.000001% ethanol.  With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655